Hayes, J,
By an order of the Supreme Court dated February 25, 1926, in the action of Lochterman v, Bossman, a receiver of the rents and profits was appointed, After qualifying, the receiver appointed the defendant in this action his agent. To this defendant the receiver as and for his commissions paid the sum of $254.80.
On the trial two questions were submitted to the court: First. May a receiver in foreclosure appoint as his agent to collect rents and manage real property one not licensed pursuant to section 440-a of the Real Property Law (added by Laws of 1922, chap. 672, as amd. by Laws of 1928, chap. 658)? Second. Is the mortgagee, the plaintiff in the foreclosure and the plaintiff in this action, so aggrieved that she may sue and recover pursuant to section 442-e of the Real Property Law?*
*365Answering the first question: There is no warrant or authority-in law that permits the receiver to employ an unlicensed person to act as agent to collect rents and manage real estate. Section 442-f of the Real Property Law* does not confer such power. In that section certain persons are exempt from the operation of article 12, and they are specifically enumerated.
As to the second question submitted: Section 442-e provides that the “ penalty may be sued for and recovered by any person aggrieved and for his use and benefit, in any court of competent jurisdiction.” The plaintiff herein, however, is not such' an aggrieved person.

 Added as section 442-f by Laws of 1922, chap. 672; amended by Laws of 1924, chap. 579; renumbered section 442-e by Laws of 1926, chap. 831, and amended by Laws of 1928, chap. 579.— [Rep,


 Added as section 442-g by Laws of 1922, chap. 672; renumbered section 442-f by Laws cf 1926, chap. 831.— [Rep.